EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) filed on 26 April 2021 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.
Drawings
	Applicant’s arguments filed on 26 April 2020, see page 6, are persuasive. Therefore, the objection to the drawings has been withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 5-12 and 15-20 are allowed. Claims 1-4, 13-14, and 21 have been cancelled.
Applicant’s arguments filed on 26 April 2020, see pages 7-8, are persuasive.
 	The prior art fails to fairly show or suggest, alone or in combination, a seat latch assembly comprising all the limitations of each amended independent Claims 5, 18, and 20. Specifically, the prior arts fail to fairly show or suggest a modification to each previously applied references, Barzen et al. (US 2016/0107546 A1), Otsuka et al. (US 7,762,605 B2), and Fujita (US 3,905624 A), such that the seat latch assembly comprises a pawl having no driving contour so that the pawl is not actuated by contact with the striker, a guide formed into at least one of the mounting plate and the cover plate, wherein the input member cooperates with the guide to pivot and slide relative to the mounting plate during movement between latched and unlatched positions, and a follower mounted to the second link in engagement with a cam track on the input link. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678